      Case 4:19-cv-02314 Document 17 Filed on 11/15/19 in TXSD Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS




MALIBU MEDIA, LLC                               §
                                                §
Plaintiff,                                      §       Civil Action Case No. 4:19-cv-02314
                                                §
v.                                              §
                                                §
                                                §
Jeffrey Duncan           ,                      §
                                                §
Defendant                                       §       `

                  DEFENDANT’S MEMORANDUM IN SUPPORT OF
          MOTION TO DISMISS FOR PLAINTIFF’S FAILURE TO STATE A CLAIM

   Defendant files this motion to dismiss plaintiff’s suit for failure to state a claim upon which
relief can be granted, as authorized by Federal Rule of Civil Procedure 12(b)(6).

                                          A. INTRODUCTION

     1.    Plaintiff is Malibu Media; defendant is Jeffrey Duncan.

     2.    Plaintiff sued defendant for Copyright Infringement.

     3.     In its complaint, plaintiff did not state a claim upon which relief can be granted.
           Therefore, the Court should dismiss plaintiff’s suit.

     4.    In its complaint, plaintiff alleged that Defendant intentionally and willfully used
           Bittorrent software to download files.

                                            B. ARGUMENT

     5.    A court has authority to dismiss a suit for failure to state a claim upon which relief can

           be granted if the complaint does not provide fair notice of the claim and does not state

           factual allegations showing that the right to relief is plausible. See Ashcroft v. Iqbal,
 Case 4:19-cv-02314 Document 17 Filed on 11/15/19 in TXSD Page 2 of 5



     556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 & n.3

     (2007).

6.   Plaintiff's complaint does not provide defendant with fair notice of plaintiff's claim.

     Ruivo v. Wells Fargo Bank, N.A.,, 766 F.3d 87, 90-91 (1st Cir. 2014); Brooks v. Ross,

     578 F.3d 574, 581-82 (7th Cir. 2009). A complaint that provides only labels and

     conclusions or a formulaic recitation of the elements is insufficient to show grounds

     for the plaintiff to be entitled to relief. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at

     555 & n.3; Brooks, 578 F.3d at 581.

7.   Plaintiff's complaint includes the following conclusory statements: Plaintiff identified

     defendant’s IP Address through proven IP address geolocation technology; Plaintiff

     has filed over 1,000 cases using this proven technology. Because these statements are

     merely conclusions, they are not entitled to an assumption of truth and should be

     disregarded.   Iqbal,   556    U.S.    at   679;   see   Nemet     Chevrolet,    Ltd.   v.

     Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009); Fowler v. UPMC

     Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009).

8.   Plaintiff's complaint includes factual allegations that do not show a right to relief that

     is plausible. Brooks, 578 F.3d at 581-82. Specifically, plaintiffs allegations of using an

     IP address to locate a defendant’s physical address has been rejected by several district

     courts. Even if these factual allegations are assumed to be true, they do not show a

     right to relief that is more than mere speculation. Twombly, 550 U.S. at 555; see Iqbal,

     556 U.S. at 678-79; Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009).
     Case 4:19-cv-02314 Document 17 Filed on 11/15/19 in TXSD Page 3 of 5




   9.             Plaintiff has no evidence showing that any defendant was the account holder for

         IP address 47.210.145.4 during the alleged hits stated in Exhibit A annexed to the

         Original Complaint. Several courts have addressed the fact that an IP address alone is

         insufficient to identify a defendant for copyright infringement. See Malibu Media v Joe

         Park, 2:17-cv-12107, (New Jersey 2017) (Court denied default judgment); See also

         Strike 3 Holdings, LLC v Doe, 351 F.supp.3d 160 (D.D. C 2018) (Court dismissed case);

         See also Cobbler Nevada LLC v Gonzalez, 901 F.3d 1142, 1145 (9th Cir. 2018) (Court

         dismissed case).

   10.           Paragraph 5 and 6 the plaintiff admits to using geolocation technology to locate

         the defendant. The IP Address is stated in Exhibit A. Since Plaintiff identified Defendant

         through its IP Address, Defendant submits that plaintiff have failed to state a claim.

   11.           Other courts have related plaintiff’s actions to extortion.      Here defendant is

         disabled, retired and had a stroke.

   12.           Any damage suffered by plaintiff was due to conduct of third parties or the co--

         defendants over whom defendants had no control, which conduct intervened and

         superseded any conduct or negligence of the defendant.


                                          C. CONCLUSION

   13. Because plaintiff did not state a claim upon which relief can be granted, the Court should
         dismiss the suit.

         Respectfully Submitted,




Dated: November 15, 2019                ___/s/Delphine James______________________

                                        Delphine James
     Case 4:19-cv-02314 Document 17 Filed on 11/15/19 in TXSD Page 4 of 5



                                     dmjamesjd@aol.com

                                     Delphine James PLLC

                                     2616 S. Loop W. Fwy Ste: 415

                                     Houston, TX 77054

                                     Telephone (713) 661-4144

                                     Counsel for Defendant




                                CERTIFICATE OF SERVICE




I hereby certify that this Motion to Dismiss was served on 11/15/2019 to all counsel of record
and interested parties through the Electronic Filing System (CM/ECF).



Paul S. Beik
Beik Law Firm, PLLC
8100 Washington Ave
Suite 1000
Houston, TX 77007
T: 73-869-6975
Email: Paul@beiklaw.com




                                     By: _/s/Delphine James__________________________
Case 4:19-cv-02314 Document 17 Filed on 11/15/19 in TXSD Page 5 of 5



                               Delphine James
